Detailed Action
This is a final Office action in response to communications received on 10/21/2021.  Claims 1, 3-6 and 8-12 were amended. Claims 2 and 7 were canceled. Claims 1, 3-6 and 8-12 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
1.	The claim limitation of “electronic control unit (ECU) is interpreted by the office as a “controller” which could be either a software of hardware.  

Response to Arguments
Applicant’s amendments, filed 10/21/2021, to claims 3-6 and 8-12 correcting the claims to recite “The driver assistance apparatus” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 3-6 and 8-12, as filed in (5) of the Non-Final Office action filed 7/21/2021, is withdrawn.  
Applicant’s amendments, filed 10/21/2021, to claim 1 reciting “a program storage memory” and “a verified hash storage memory” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 
Applicant’s arguments regarding the rejection under 35 U.S.C. 102 and 103 of the claims under Wakiyama and Hardinge have been considered, and are found unpersuasive.
Applicant argues on page 7 of the Remarks, filed 10/21/2021, the cited prior art fail to teach or suggest “storing a verified hash value” because “the tampering/non-tampering determination includes comparing hash values with hash values stored during a previous during previous system operation. For example, paragraph [0071] states ‘hash values of data files that should be stored in the EEPROM 11 b when the ECU 11 starts to operate in response to the turning-on of the ignition switch IS are stored, as the comparison data for the ECU 11, in the EEPROM 21 b of the gateway 21’”. However, Examiner respectfully disagrees. Wakiyama teaches, in paragraph [0070], that data files stored in the EEPROM are checked for tampering based on hash values stored from the CPU and evaluation criteria information stored in the EEPROM. This information, which is utilized to verify a hash value based on comparison (i.e. verified hash value) is stored in the EEPROM (i.e. storing).
Applicant argues on page 7 of the Remarks, filed 10/21/2021, the cited prior art fail to teach or suggest “a single ECU (i.e. the safety electronic control unit of Claim 1) that includes both the ‘program storage memory having operating instructions stored thereon’, and the ‘verified hash storage memory storing a verified hash value’” because “those two functions are separated between two ECUs: the ECU calculates the hash value, which it sends to the gateway, whereupon the gateway does the comparison. 
Applicant argues on page 8 of the Remarks, filed 10/21/2021, the cited prior art fail to teach or suggest “verified hash value is encrypted on the verified hash storage means” because “the checksum of Hardinege is applied to ‘vehicle-relevant data.’ Hardinege does not disclose or suggest the ‘vehicle-relevant data’ as including ‘verified hash value of at least a portion of the operating instructions’, as included in Claim 1”. However, Examiner respectfully disagrees. Hardinge, in paragraph [0027] teaches that a checksum (hash value) (i.e. verified hash value) is formed and signed with the private key of the digital tachograph (i.e. encrypted). This, in combination with Wakiyama’s EEPROM (i.e. verified hash storage), satisfies the limitation claimed in claim 1.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakiyama (US 2005/0190619 A1) in view of Hardinge (US 2014/0245017 A1).
 Regarding claim 1, Wakiyama teaches the limitations of claim 1 substantially as follows:
A driver assistance apparatus for installation in a motor vehicle, the apparatus comprising, a safety electronic control unit, the safety electronic control unit comprising a program storage memory having operating instructions stored thereon, the operating instructions dictating the operation of the safety electronic control unit, the safety electronic control unit further including: (Wakiyama; Paras. [0034], [0053] & [0147]: The ECUs and gateway (i.e. safety electronic control unit) execute operations to detect whether the programs and data stored in the ECUs are tampered with (i.e. dictate the operation of the safety electronic control unit), programs to be executed by the CPU is stored in a ROM (i.e. program storage memory))
a verified hash storage memory storing a verified hash value of at least a portion of the operating instructions, (Wakiyama; Paras. [0054], [0061] & [0070]: tampering/non-tampering evaluation criteria information previously stored in the EEPROM (i.e. verified hash storage), referred to as comparison data (i.e. verified hash value))
the safety electronic control unit being configured to implement a verification routine, the verification routine including: (Wakiyama; Paras. [0053] & [0147]: The ECUs and gateway (i.e. safety electronic control unit) execute operations to detect whether the programs and data stored in the ECUs are tampered with (i.e. implement a verification routine))
calculating, using a hash function, a test hash value of the at least a portion of the operating instructions; (Wakiyama; Paras. [0056] & [0058]: CPUs of the ECUs perform a one-way function, such as a hash function, to calculate a hash value from each of the data files stored in each of the EEPROM (i.e. test hash value of at least a portion of the operating instructions))
comparing the test hash value with the verified hash value, and (Wakiyama; Paras. [0054], [0061] & [0070]: checking whether the data files are tampered with based on the hash values transmitted from the CPUs (i.e. test hash value) and tampering/non-tampering evaluation criteria information previously stored in the EEPROM, referred to as comparison data (i.e. verified hash value))
if the test hash value is not equal to the verified hash value, performing a safety routine.  (Wakiyama; Paras. [0066] & [0111]: upon determining that tampering has occurred (i.e. if the test hash value is not equal to the verified hash value) executing a predetermined fail-safe operation (i.e. safety routine))
Wakiyama does not teach the limitations of claim 1 as follows:
wherein the verified hash value is encrypted on the verified hash storage memory; 
However, in the same field of endeavor, Hardinge discloses the limitations of claim 1 as follows:
wherein the verified hash value is encrypted on the verified hash storage memory; (Hardinge; Paras. [0027] & [0032]: A checksum (i.e. verified hash value) is formed and electronically signed with the private key of the digital tachograph (i.e. verified hash value is encrypted) stored in the security module (i.e. verified hash storage))


Regarding claim 3, Wakiyama and Hardinge teach the limitations of claim 1.
Wakiyama and Hardinge teaches the limitations of claim 3 as follows:
The driver assistance apparatus according to claim 2, wherein the program storage memory and the verified hash storage memory are distinct hardware elements within the safety electronic control unit.  (Wakiyama; Fig. 1, elements 11b, 12b, 13b, 14b and 21b; Paras. [0053], [0070] & [0150]: The ECUs and gateway each contain EEPROMs, the gateway EEPROM (21b) (i.e. verified hash storage) holding the comparison data, and the EEPROMs of the ECUs containing software (i.e. program storage) (i.e. distinct hardware elements within the safety electronic control unit))

Regarding claim 5, Wakiyama and Hardinge teach the limitations of claim 1.
Wakiyama and Hardinge teach the limitations of claim 5 as follows:
The driver assistance apparatus according to claim 1, further comprising, the hash function includes a Secure Hash Algorithm.  (Hardinge; Para. [0027]: A checksum is formed using the algorithm SHA-256 (i.e. hash function includes a secure hash algorithm)) 
Hardinge is combinable with Wakiyama because all are from the same field of endeavor of security of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama to incorporate the SHA-256 hash algorithm as in Hardinge in order to improve the security of the system by providing a means by which the hash may be calculated using a secure algorithm.

Regarding claim 6, Wakiyama and Hardinge teach the limitations of claim 5.
Wakiyama and Hardinge teach the limitations of claim 6 as follows:
The driver assistance apparatus according to claim 5 further comprising, the hash function is an SHA-256 algorithm.  (Hardinge; Para. [0027]: A checksum is formed using the algorithm SHA-256 (i.e. hash function is an SHA-256 algorithm))
The same motivation to combine as in claim 5 is applicable to the instant claim.

Regarding claim 8, Wakiyama and Hardinge teach the limitations of claim 1.
Wakiyama and Hardinge teach the limitations of claim 8 as follows:
The driver assistance apparatus according to claim 1, the apparatus further comprising, at least one secondary electronic control unit; having a respective set of secondary operating instructions, wherein a respective secondary verified hash value of at least a portion of the respective secondary operating instructions on the respective secondary electronic control unit is stored on the verified hash storage memory.  (Wakiyama; Paras. [0054], [0061] & [0070]: tampering/non-tampering evaluation criteria information previously stored in the EEPROM (i.e. verified hash storage), referred to as comparison data (i.e. secondary verified hash value) for the data received from the CPUs of the multiple ECUs (i.e. secondary electronic control unit)

Regarding claim 9, Wakiyama and Hardinge teach the limitations of claim 8.
Wakiyama and Hardinge teach the limitations of claim 9 as follows:
The driver assistance apparatus according to claim 8, the safety electronic control unit being further configured to: 
request from each secondary electronic control unit a respective secondary test hash value, the respective secondary test hash value being calculated on the respective secondary electronic control unit for the at least a portion of the respective secondary operating instructions; (Wakiyama; Paras. [0056] & [0058]: CPUs of the multiple ECUs perform a one-way function, such as a hash function, to calculate a hash value from each of the data files stored in each of the EEPROM (i.e. secondary test hash value of at least a portion of the respective secondary operating instructions))
comparing each respective secondary test hash value with the corresponding secondary verified hash value, and (Wakiyama; Paras. [0054], [0061] & [0070]: checking whether the data files are tampered with based on the hash values transmitted from the CPUs (i.e. secondary test hash value) and tampering/non-tampering evaluation criteria information previously stored in the EEPROM, referred to as comparison data (i.e. secondary verified hash value))
if the respective secondary test hash value is not equal to the corresponding secondary verified hash value, performing a respective secondary safety routine.  (Wakiyama; Paras. [0066] & [0111]: upon determining that tampering has occurred (i.e. if the test hash value is not equal to the verified hash value) executing a predetermined fail-safe operation of the one of multiple ECUs (i.e. secondary safety routine))

Regarding claim 12, Wakiyama teaches the limitations of claim 12 substantially as follows:
A method of verifying the operation of a driver assistance apparatus for installation in a motor vehicle, the apparatus including a safety electronic control unit having operating instructions stored thereon that dictate the operation of the safety electronic control unit, the method including: (Wakiyama; Paras. [0053] & [0147]: The ECUs and gateway (i.e. safety electronic control unit) execute operations to detect whether the programs and data stored in the ECUs are tampered with (i.e. dictate the operation of the safety electronic control unit))
calculating, using a hash function, a test hash value of at least a portion of the operating instructions; (Wakiyama; Paras. [0056] & [0058]: CPUs of the ECUs perform a one-way function, such as a hash function, to calculate a hash value from each of the data files stored in each of the EEPROM (i.e. test hash value of at least a portion of the operating instructions))
comparing the test hash value with the verified hash value, the verified hash value having been determined for at least a portion of verified operating instructions; and (Wakiyama; Paras. [0054], [0061] & [0070]: checking whether the data files are tampered with based on the hash values transmitted from the CPUs (i.e. test hash value) and tampering/non-tampering evaluation criteria information previously stored in the EEPROM, referred to as comparison data (i.e. verified hash value))
if the test hash value is not equal to the verified hash value, performing a safety routine. (Wakiyama; Paras. [0066] & [0111]: upon determining that tampering has occurred (i.e. if the test hash value is not equal to the verified hash value) executing a predetermined fail-safe operation (i.e. safety routine))
Wakiyama does not teach the limitations of claim 12 as follows:
decrypting a verified hash value stored on a verified hash storage memory; 
However, in the same field of endeavor, Hardinge discloses the limitations of claim 12 as follows:
decrypting a verified hash value stored on a verified hash storage memory; (Hardinge; Paras. [0027], [0029] & [0032]: A checksum (i.e. verified hash value) is formed and electronically signed with the private key of the digital tachograph stored in the security module (i.e. verified hash storage) and decrypted using a public key (i.e. decrypting a verified hash value))
Hardinge is combinable with Wakiyama because all are from the same field of endeavor of security of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama to incorporate the signing of the hash as in Hardinge in .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakiyama (US 2005/0190619 A1) in view of Hardinge (US 2014/0245017 A1), as applied to claim 1, in view of Lanigan (US 2005/0179546 A1), further in view of Moffett (US 2007/0268117 A1).
 Regarding claim 4, Wakiyama and Hardinge teach the limitations of claim 1.
Wakiyama and Hardinge do not teach the limitations of claim 4 as follows:
The driver assistance apparatus according to claim 1 further comprising, the safety routine includes at least one of: 
disabling the safety electronic control unit; 
notifying a user of the vehicle, and; 
notifying a party located remotely from the vehicle.  
However, in the same field of endeavor, Lanigan discloses the limitations of claim 4 as follows:
The driver assistance apparatus according to claim 1 further comprising, the safety routine includes at least one of: 
disabling the safety electronic control unit; (Lanigan; Para. [0044]: disabling an ECU from responding to a signal from other fobs (i.e. disabling the safety electronic control unit))
Lanigan is combinable with Wakiyama and Hardinge because all are from the same field of endeavor of monitoring and controlling vehicle functions. Therefore, it would 
Wakiyama, Hardinge and Lanigan do not teach the limitations of claim 4 as follows:
notifying a user of the vehicle, and; 
notifying a party located remotely from the vehicle.  
However, in the same field of endeavor, Moffett discloses the limitations of claim 4 as follows:
notifying a user of the vehicle, and; (Moffett; Para. [0017]: Notifying an operator of the vehicle of tampering)
notifying a party located remotely from the vehicle.  (Moffett; Para. [0017]: Notifying an owner of the vehicle of tampering)
Moffett is combinable with both Wakiyama, Hardinge and Lanigan because all are from the same field of endeavor of monitoring and controlling vehicle functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama, Hardinge and Lanigan to incorporate the notification of tampering as in Moffett in order to improve the security of the system by providing a means by which those to whom vehicle security matters may be notified of tampering.

Regarding claim 11, Wakiyama and Hardinge teach the limitations of claim 9.

The driver assistance apparatus according to claim 9 further comprising, the respective secondary safety routine includes at least one of: 
disabling the respective secondary electronic control unit; 
notifying a user of the vehicle, and; 
notifying a party located remotely from the vehicle.  
However, in the same field of endeavor, Lanigan discloses the limitations of claim 11 as follows:
The driver assistance apparatus according to claim 9 further comprising, the respective secondary safety routine includes at least one of: 
disabling the respective secondary electronic control unit; (Lanigan; Para. [0044]: disabling an ECU from responding to a signal from other fobs (i.e. disabling the respective secondary safety electronic control unit))
Lanigan is combinable with Wakiyama and Hardinge because all are from the same field of endeavor of monitoring and controlling vehicle functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama and Hardinge to incorporate the disabling ECU functions in response to an event as in Lanigan in order to improve the security of the system by providing a means by which ECU functions may be disable din the event of tampering.
Wakiyama, Hardinge and Lanigan do not teach the limitations of claim 11 as follows:
notifying a user of the vehicle, and; 
notifying a party located remotely from the vehicle.  

notifying a user of the vehicle, and; (Moffett; Para. [0017]: Notifying an operator of the vehicle of tampering)
notifying a party located remotely from the vehicle.  (Moffett; Para. [0017]: Notifying an owner of the vehicle of tampering)
Moffett is combinable with both Wakiyama, Hardinge and Lanigan because all are from the same field of endeavor of monitoring and controlling vehicle functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama, Hardinge and Lanigan to incorporate the notification of tampering as in Moffett in order to improve the security of the system by providing a means by which those to whom vehicle security matters may be notified of tampering.


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakiyama (US 2005/0190619 A1) in view of Hardinge (US 2014/0245017 A1), as applied to claim 1, in view of Lanigan (US 2005/0179546 A1).
 Regarding claim 10, Wakiyama and Hardinge teach the limitations of claim 9.
Wakiyama and Hardinge do not teach the limitations of claim 10 as follows:
The driver assistance apparatus according to claim 9 further comprising, the respective secondary safety routine includes ignoring by the safety electronic control unit any further inbound communication from the respective secondary electronic control unit.  
However, in the same field of endeavor, Lanigan discloses the limitations of claim 10 as follows:
The driver assistance apparatus according to claim 9 further comprising, the respective secondary safety routine includes ignoring by the safety electronic control unit any further inbound communication from the respective secondary electronic control unit. (Lanigan; Para. [0044]: disabling an ECU (i.e. electronic control unit) from responding to a signal from other fobs (i.e. ignoring any further inbound communication from the respective electronic control unit)) 
Lanigan is combinable with Wakiyama and Hardinge because all are from the same field of endeavor of monitoring and controlling vehicle functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wakiyama and Hardinge to incorporate the disabling ECU functions in response to an event as in Lanigan in order to improve the security of the system by providing a means by which ECU functions may be disabled in the event of tampering.

Prior Art Considered But Not Relied Upon
Simon (US 7388465 B2) which teaches a system for disabling a vehicle and its systems upon detection of an event of tampering.
Briick (US 7026918 B2) which teaches a motor vehicle verification and control system providing a remote activator enabling locating, monitoring and disabling of an equipped vehicle.

Conclusion
For the above-stated reasons, claims 1, 3-6 and 8-12 are rejected.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438